Citation Nr: 1732239	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-31 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of L5-S1 with bilateral pars defect.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 2004.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his VA Form 9, filed in November 2012, the Veteran requested a videoconference hearing and one was scheduled to take place in October 2016.  However, in October 2016, the Veteran withdrew his request for a hearing.  

This appeal was remanded by the Board in January 2017 for additional development and is now ready for adjudication.    

The Board notes that VA associated the Veteran's Vocational and Rehabilitation File with his claims file after the most recent Supplemental Statement of the Case was issued by the RO.  However, waiver of Agency of Original Jurisdiction consideration of this evidence is not needed because the information added does not pertain to the Veteran's lumbar spine disability.  


FINDING OF FACT

Throughout the course of this appeal, the Veteran's lumbosacral spine disability has been characterized by pain and limitation of flexion between 30 and 60 degrees.  Forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103 , 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of letters to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board recognizes that in the December 2009 and August 2011 VA examinations, the examiner did not measure the Veteran's range of motion of the spine while weight-bearing and in both active and passive motion, per the holding in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Notwithstanding the above, an examination from October 2016 is of record and complies with the directives in Correia.  Therefore, VA has met its duty to assist in this respect.  

Accordingly, the Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

For the appeal period, the Veteran is currently assigned a 20 percent rating for her lumbar spine disability under 38 C.F.R. § 4.71a, DC 5242 (addressing lumbosacral strain).  This diagnostic code applies the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

Under the General Rating Formula, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The next-higher 40 percent evaluation is warranted when the evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).    

Veterans who carry diagnoses of intervertebral syndrome (IVDS) may also be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  Under this formula, a 20 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5243, Note 1 (2016).

Based on the evidence of record, a rating in excess of 20 percent is not warranted for the period on appeal.  At no point was the Veteran's range of motion shown to be 30 degrees or fewer.  

Similarly, the Veteran at a December 2009 VA examination showed a thoracolumbar range of motion with forward flexion of 90 degrees.  While he reported pain ranging in intensity from 1 to 4 or 5 on a scale of 1 to 10, his lumbar pain limited his range of motion to 80 degrees, which is still within the range appropriate for a 20 percent rating.   Although the Veteran had occasional tingling in his hands when he slept a certain way, he denied paresthesias.  Further, while he does have a diagnosis of intervertebral disc syndrome (IVDS) during the appeal period, the Veteran endorsed having no incapacitating episodes requiring physician-ordered bed rest in the previous twelve months.

In an August 2011 VA examination, the Veteran's spinal range of motion had decreased to 50 degrees, with pain limiting range of motion to 45 degrees.  While he was again diagnosed with IVDS, there were no incapacitating episodes during the previous twelve months.  The Veteran was found to have no radicular pain.  Post repetitive testing, the Veteran's range of motion was still 35 degrees.  

In a June 2016 medical note as well as the subsequent June 2016 VA examination, the Veteran reported pain in his mid and lower back that moved down his right leg.  However, the examiner noted no radiculopathy.  The examiner measured the Veteran's forward flexion to 60 degrees.  Pain was noted on the exam, but did not result in functional loss.  Even after repetitive use testing, the examiner found no functional loss or diminished range of motion.     

At the Veteran's most recent examination in October 2016, forward flexion was measured at 90 degrees, with moderate tenderness and pain on palpitation over the right side of the lower back.  The Veteran reported his back pain as 2-3 on average, and flare ups as 6-7 at worst, occurring approximately "once every couple of weeks for 4 to 5 days."   

The presence of a measurable range of motion throughout the appeal period precludes a finding of ankylosis, which, absent a limitation of flexion to 30 degrees, is necessary for the next highest rating in excess of 20 percent.  Further, there is no evidence of record that the Veteran was prescribed bedrest at any point during the appeal period.  Accordingly, the Board concludes that a rating in excess of 20 percent for the Veteran's lumbosacral spine disability is not warranted. 

In considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, the Veteran has complained of chronic pain throughout the appeal period.  As further evidence of functional loss, the Veteran states that he has stopped playing golf and bowling due to his back pain, and now exercises with a treadmill and a bowflex machine.  However, the Veteran is able to walk three miles on the treadmill.  Despite his diminished lateral flexion, the Veteran is able to work and carry out his daily activities.  Accordingly, functional loss is not shown by the Veteran's change of exercise routine.  The additional functional loss caused by the pain is accounted for in his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the rating he currently receives under the General Rating Formula.  

The Board notes the Veteran's statements in his September 2011 Notice of Disagreement as well as his Form 9, indicating that his aggregate amount of pain is much higher than an average veteran with a spine disability because of his other pain-related disorders.  While the Veteran may have more pain than most veterans, the pain specifically caused by his thoracolumbar spine disorder is compensated appropriately, as the Diagnostic Code is required to take into account functional loss due to painful motion, under Deluca.   

When evaluating the extent of a Veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, and neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1 (2016).  However, the record does not reflect any manifestations of such symptoms during the period on appeal.  While a private preoperative note in December 2015 contains a brief diagnosis of radiculopathy of the lumbar region, and while the Veteran states in a June 2016 medical note that he feels pain radiating down the back of his right leg, all other evidence of record, including a subsequent October 2016 VA examination, states that the Veteran is negative for radiculopathy.  Moreover, his muscle strength, reflexes, and sensation were shown to be normal throughout the appeal period.  As such, a separate evaluation is not warranted.  Finally, he has denied bowel and bladder incontinence during the appeal period.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms, such as in this instance radicular pain, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran in this case is also not competent to self-diagnose radiculopathy, as he does not have the necessary training, skills, or expertise needed to self-administer or interpret the tests needed to diagnose radiculopathy.    

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the conclusions provided in the VA examinations of record are entitled to more weight.

Based on the evidence of record, the Board determines that an increased rating is not warranted for the Veteran's lumbar spine disability.

Lastly, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A rating in excess of 20 percent for a lumbar spine disability is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


